DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/552,942 for a DRYING DEVICE, filed on 8/27/2019.  Claims 1-20 are pending.  Claims 4, 6-14, 17 and 19 are withdrawn.
Election/Restrictions
Applicant's election with traverse of Species C and H is acknowledged.  The traversal is based on the grounds that the embodiments are directed to a unitary concept.  These arguments are unpersuasive.  The arguments set forth by the applicant (i.e., a want of a serious burden on the examiner) are arguments commonly set forth when traversing a restriction of the invention.  (See MPEP 803).  However, the examiner is requiring the applicant to elect between several disclosed species.  A proper traversal of an election of species includes arguments that the species are not patentable over one another.  The Examiner notes that applicant’s request that Figs. 10A-10D are included in the elected embodiments is granted.  With regard to the remaining embodiments, since the applicant has not submitted persuasive arguments that the embodiments are not distinct from one another, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elected embodiment must show: (1) bent portions at the proximal and distal ends; (2) the circular hoop being threaded; and (3) the first and second base rods or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation regarding “said first rod extending tangentially outward in both directions from the securing hoop” and “a second rod attached to the circular securing hoop at a point generally diametrically opposed to the first rod, said second rod extending tangentially outward in both directions.”   It is unclear what the point of reference is for “both directions.” It appear that the rods extend outwardly in one direction.  Further, the claim states that “the first rod and the second rod are generally parallel to each other.”  This term is also unclear because, based on the Drawings, it does not appear that the first and second rods are generally parallel with each other the whole time.  In other words, it appears that the rods extend in various directions at various point along its surface and the claim is silent on the various directions of extensions.  Appropriate clarification is requested.  Claims 2, 3 and 5 are rejected for the same reasons as dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (U.S. Pub. 2005/0035255).
Regarding claim 1, as best understood, Walker teaches a male masturbatory aid drying device comprising: a circular securing hoop; a first rod attached at one point to the circular securing hoop, said first rod extending tangentially outward in both directions from the securing hoop and having a proximal end and a distal end; a second rod attached to the circular securing hoop at a point generally diametrically opposed to the first rod, said second rod extending tangentially outward in both directions from the securing hoop and having a proximal end and a distal end; wherein the first rod and second rod are generally parallel to each other.



[AltContent: arrow][AltContent: textbox (2nd rod)][AltContent: arrow]
    PNG
    media_image1.png
    230
    455
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (circular securing hoop)]
[AltContent: textbox (distal end)][AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (1st rod)]
[AltContent: textbox (proximal end)]


Regarding claim 3, as best understood, Walker teaches the device of claim 1, wherein the first and second rods further include bent portions at their proximal (in the same manner as applicant) and distal ends.
Claim(s) 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timberlake (U.S. Pat. 608,138).
Regarding claim 15, Timberlake teaches a male masturbatory aid drying device comprising: an attachment portion; a first rod having proximal and distal ends; a second rod having proximal and distal ends; and a circular securing hoop; wherein at least one of the first and second rods connect the attachment portion to the circular securing hoop.



[AltContent: textbox (distal end)][AltContent: textbox (attachment portion)]
[AltContent: arrow][AltContent: textbox (proximal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (circular securing hoop)][AltContent: arrow][AltContent: textbox (distal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second rod)][AltContent: arrow][AltContent: textbox (first rod)][AltContent: arrow]
    PNG
    media_image2.png
    310
    429
    media_image2.png
    Greyscale

[AltContent: textbox (proximal end)]


Regarding claim 16, Timberlake teaches the device of claim 15, wherein the attachment portion is a hook.
Regarding claim 18, Timberlake teaches the device of claim 15, wherein the proximal end of the first rod is connected to the attachment portion and the distal end of the first rod is connected to the circular securing hoop, and wherein the proximal end of the second rod is connected to the attachment portion and the distal end of the second rod is connected to the circular securing hoop (all members are connected to each other).
Regarding claim 20, Timberlake teaches the device (see figure below for description of members) of claim 15, further comprising: a first base rod disposed horizontally between the first rod and the circular securing hoop; and a second base rod disposed horizontally between the second rod and the circular securing hoop. 
[AltContent: textbox (attachment portion)][AltContent: arrow]
[AltContent: textbox (second rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (circular securing hoop)][AltContent: arrow][AltContent: textbox (second base rod)][AltContent: arrow][AltContent: textbox (first base rod)][AltContent: arrow]
    PNG
    media_image2.png
    310
    429
    media_image2.png
    Greyscale


[AltContent: textbox (first rod)]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Pub. 2005/0035255).
Regarding claim 2, as best understood, Walker teaches the device of claim 1, but does not teach that the circular securing hoop has a diameter between approximately two to approximately five inches.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the device of Walker the circular securing hoop has a diameter between approximately two to approximately five inches in order to hold the desired device in the hoop, and further, since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Pub. 2005/0035255) in view of Person (U.S. Pat. 2.066,483).
Regarding claim 5, as best understood, Walker teaches the device of claim 1, but does not teach that the circular securing hoop is threaded.  Person teaches that ends of a circular hoop are threaded in order to join the loops at the ends (Figs. 3-6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to construct the circular securing hoop as threaded at the ends in order to connect the ends at the joint (see joint at Fig. 2) within the sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure U.S. Pub. 2005/0051689, USP 2413798 (first and second rods with securing hoop).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 12, 2022